TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-05-00731-CR




                                   Scott Mackenzie, Appellant

                                                  v.

                                   The State of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
         NO. 3021959, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant's brief on appeal was due March 13, 2006. The brief has not been received,

no extension of time has been requested, and appellant’s appointed attorney, Mr. Raymond L.

Kohler, did not respond to this Court’s notice that the brief is overdue.

               The appeal is abated for a hearing to determine whether appellant desires to prosecute

this appeal and, if so, whether the attorney appointed by the court has abandoned the appeal. Tex.

R. App. P. 38.8(b)(2). The court shall make appropriate findings and recommendations. If

necessary, the court shall appoint substitute counsel who will effectively represent appellant in this

cause. A record from this hearing, including copies of all findings and orders and a transcription of
the court reporter’s notes, shall be forwarded to the Clerk of this Court for filing as a supplemental

record no later than May 31, 2006. Rule 38.8(b)(3).




                                               __________________________________________

                                               G. Alan Waldrop, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Filed: May 3, 2006

Do Not Publish




                                                  2